DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 20-38 are directed to receiving a value of funds and displaying a plurality of transaction options, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.
Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process, machine, or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 20 (and similarly claims 28 and 36) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A computer-implemented method for executing transactions using a mobile commerce account, the computer-implemented method comprising: 
receiving, at the mobile commerce account, a value of funds corresponding to an amount of funds deposited in a consumer-operated kiosk, wherein the mobile commerce account is accessible via a mobile device; and
in response to receiving the value of funds at the mobile commerce account, causing the mobile device to display a plurality of transaction options that can be initiated via the mobile device, wherein the plurality of transaction options include at least two of transferring all or a portion of the value of funds to a bank account, transferring all or a portion of the value of funds to a loyalty program, transferring all or a portion of the value of funds to a virtual card for facilitating commercial transactions, or transferring all or a portion of the value of funds to a mobile wallet.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are certain methods of organizing human activity performed by generic computer components. That is, other than reciting “a consumer-operated kiosk” and “a mobile device,” nothing in the claim element precludes the step from practically being a method of organized human activity. The “consumer-operated kiosk” could also be viewed as pre-solution activity and does not necessarily limit the claims. For example, but for the “consumer-operated kiosk” and “mobile device” language, “receiving, at the mobile commerce account, a value of funds corresponding to an amount of funds deposited …, wherein the mobile commerce account is accessible …; and in response to receiving the value of funds at the mobile commerce account, … display a plurality of transaction options that can be initiated …, wherein the plurality of transaction options include at least two of transferring all or a portion of the value of funds to a bank account, transferring all or a portion of the value of funds to a loyalty program, transferring all or a portion of the value of funds to a virtual card for facilitating commercial transactions, or transferring all or a portion of the value of funds to a mobile wallet” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “a mobile device”.  The “mobile device” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“a mobile device”,
“one or more processors”, 
	“a consumer-operated kiosk” (not really cited as part of the method, system or medium).
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0029, 0032, 0035 and 0051 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22, 24-30 and 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2010/0161487 A1 to Patel et al. (“Patel”) in view of United States Patent Application Publication No. 2009/0236201 A1 to Blake et al. (“Blake”) and United States Patent Application Publication No. 2009/0106152 A1 to Dill et al. (“Dill”).
As per claims 20, 28 and 36, the claimed subject matter that is met by Patel includes:
a computer-implemented method for executing transactions using a mobile commerce account, the computer-implemented method comprising (Patel: Abstract): 
receiving, at the mobile commerce account, a value of funds corresponding to an amount of funds deposited in a consumer-operated kiosk, wherein the mobile commerce account is accessible via a mobile device (Patel: ¶¶ 0019, 0033-0034, 0040-0043); and 
causing the mobile device to display a plurality of transaction options that can be initiated via the mobile device.
Patel fails to specifically teach 1.) in response to receiving the value of funds at the mobile commerce account, causing the mobile device to display and 2.) wherein the plurality of transaction options include at least two of transferring all or a portion of the value of funds to a bank account, transferring all or a portion of the value of funds to a loyalty program, transferring all or a portion of the value of funds to a virtual card for facilitating commercial transactions, or transferring all or a portion of the value of funds to a mobile wallet. The Examiner provides Blake to teach and disclose claimed feature 2.
The claimed subject matter that is met by Blake includes:
wherein the plurality of transaction options include at least two of transferring all or a portion of the value of funds to a bank account, transferring all or a portion of the value of funds to a loyalty program, transferring all or a portion of the value of funds to a virtual card for facilitating commercial transactions, or transferring all or a portion of the value of funds to a mobile wallet (Blake: ¶¶ 0041-0042)
Patel teaches a system and method of transferring funds from one account to another account. Blake teaches a comparable system and method of transferring funds from one account to another account that was improved in the same way as the claimed invention. Blake offers the embodiment of wherein the plurality of transaction options include at least two of transferring all or a portion of the value of funds to a bank account, transferring all or a portion of the value of funds to a loyalty program, transferring all or a portion of the value of funds to a virtual card for facilitating commercial transactions, or transferring all or a portion of the value of funds to a mobile wallet. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific display as disclosed by Blake to the display as taught by Patel for the predicted result of improved systems and methods of transferring funds from one account to another account. 
Patel and Blake fail to specifically teach 1.) in response to receiving the value of funds at the mobile commerce account, causing the mobile device to display. The Examiner provides Dill to teach and disclose claimed feature 1.
The claimed subject matter that is met by Dill includes:
in response to receiving the value of funds at the mobile commerce account, causing the mobile device to display a plurality of transaction options that can be initiated via the mobile device (Dill: ¶¶ 0055-0060 and Fig. 4)
Patel and Blake teach systems and methods of transferring funds from one account to another account. Dill teaches a comparable system and method of transferring funds from one account to another account that was improved in the same way as the claimed invention. Blake offers the embodiment of in response to receiving the value of funds at the mobile commerce account, causing the mobile device to display. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific response as disclosed by Dill to the display as taught by Patel and Blake for the predicted result of improved systems and methods of transferring funds from one account to another account. 
As per claims 21, 29 and 37, the claimed subject matter that is met by Patel, Blake and Dill includes:
receiving, from a user, a selection of one of the plurality of transaction options, the selection including a specified amount of the value of funds in the mobile commerce account to be transferred in accordance with the selected transaction option; and in response to receiving the selection from the user, causing the mobile commerce account to initiate the transfer of the specified amount of the funds in accordance with the at least one transaction option (Blake: ¶¶ 0041-0042).
The motivation for combining the teachings of Patel, Blake and Dill are discussed in the rejection of claims 20, 28 and 36, and are incorporated herein.
As per claims 22, 30 and 38, the claimed subject matter that is met by Patel, Blake and Dill includes:
in response to receiving the funds at the mobile commerce account and before causing the mobile device to display the plurality of transaction options, causing the mobile device to display a message indicating that an amount of funds available in the mobile commerce account has been increased by the value of funds deposited in the mobile commerce account (Dill: ¶ 0028).
The motivation for combining the teachings of Patel, Blake and Dill are discussed in the rejection of claims 20, 28 and 36, and are incorporated herein.
As per claims 25 and 33, the claimed subject matter that is met by Patel, Blake and Dill includes:
wherein the plurality of transaction options includes transferring all or a portion of the value of funds to a bank account (Blake: ¶¶ 0041-0042).
The motivation for combining the teachings of Patel, Blake and Dill are discussed in the rejection of claims 20 and 28, and are incorporated herein.
As per claims 26 and 34, the claimed subject matter that is met by Patel, Blake and Dill includes:
wherein the plurality of transaction options includes transferring all or a portion of the value of funds to a loyalty program (Dill: ¶ 0074).
The motivation for combining the teachings of Patel, Blake and Dill are discussed in the rejection of claims 20 and 28, and are incorporated herein.
As per claims 27 and 35, the claimed subject matter that is met by Patel, Blake and Dill includes:
wherein the plurality of transaction options includes transferring all or a portion of the value of funds to a mobile wallet (Blake: ¶¶ 0041-0042).
The motivation for combining the teachings of Patel, Blake and Dill are discussed in the rejection of claims 20 and 28, and are incorporated herein.

Claims 23, 24, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Blake and Dill as applied in claims 20 and 28, and further in view of United States Patent Application Publication No. 2011/0264503 A1 to Lenahan et al. (“Lenahan”).
As per claims 23 and 31, Patel, Blake and Dill fail to specifically teach a virtual card. The Examiner provides Lenahan to teach and disclose this claimed feature.
The claimed subject matter that is met by Lenahan includes:
wherein the plurality of transaction options includes transferring all or a portion of the value of funds to a virtual card (Lenahan: ¶¶ 0027, 0028, 0030-0040, 0049 and 0051 and Figs. 2-3)
Patel, Blake and Dill teach systems and methods of transferring funds from one account to another account. Lenahan teaches a comparable system and method of transferring funds from one account to another account that was improved in the same way as the claimed invention. Lenahan offers the embodiment of a virtual card. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the virtual card transfer option as disclosed by Lenahan to the transfer options as taught by Patel, Blake and Dill for the predicted result of improved systems and methods of transferring funds from one account to another account. No additional findings are seen to be necessary. 
As per claims 24 and 32, the claimed subject matter that is met by Patel, Blake, Dill and Lenahan includes:
receiving, from a user, a selection of the transaction option for transferring all or a portion of the value of funds to a virtual card; in response to receiving the selection from the user, displaying, via the mobile device, a plurality of virtual cards; receiving, from the user, a selection of one of the plurality of virtual cards, the selection including a specified amount of the value of funds in the mobile commerce account to be transferred to the selected virtual card; and causing the mobile commerce account to transfer the specified amount of the funds to the selected virtual card (Lenahan: ¶¶ 0027, 0028, 0030-0040, 0049 and 0051 and Figs. 2-3).
The motivation for combining the teachings of Patel, Blake, Dill and Lenahan are discussed in the rejection of claims 23 and 31, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627